Citation Nr: 0203156	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  98-20 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

The propriety of the initial 30 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from November 1967 to 
June 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted the veteran service connection for PTSD, 
and assigned a 30 percent rating effective February 2, 1998, 
and denied increased (compensable) ratings for residuals of a 
fracture of the right inferior orbital region with eye 
injury, and scar, and dermatitis of the anterior thighs, and 
also denied service connection for a fungal infection of the 
feet, buttocks, and groin.  

At the veteran's August 2001 hearing, he submitted a 
statement indicating his intent to withdraw the three issues 
of increased (compensable) ratings for residuals of a 
fracture of the right inferior orbital region to include a 
scar and eye injury, and dermatitis of the anterior thighs, 
and service connection for a fungal infection of the feet, 
buttocks, and groin.  

By rating decision dated August 2000, the RO denied the 
veteran's claim of service connection for diabetes on the 
basis that it was not well grounded.  Although, to date, the 
veteran has not appealed that determination, since that time, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This law provides, 
among other things, that any veteran whose claim was denied 
or dismissed by VA from July 14, 1999, to November 9, 2001, 
on the basis that it was not well grounded, as that term was 
formerly used in 38 U.S.C.A. § 5107 (a) (1999), may have his 
or her claim readjudicated pursuant to the new law.  In light 
of the newly enacted statute, the veteran is hereby advised 
that if he wishes to have his claim readjudicated under the 
new law, he must affirmatively communicate that intent, and 
his request must be received by VA no later than November 9, 
2002.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §  7 (b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  It is also noted that pursuant to 66 Fed. Reg. 
23168 (2001), Type 2 diabetes is now a disease presumed to be 
caused by exposure to herbicide agents under 38 C.F.R. 
§ 3.309 (e).  
FINDING OF FACT

Throughout the period from the effective date of the grant of 
PTSD, the veteran's PTSD has been productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent schedular 
evaluation for PTSD have been met for the entire rating 
period.  38 U.S.C.A. §§ 1155, 5107 (b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2000); 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Records from the National Guard were submitted from 1996 and 
1997.  It was noted that the veteran was involved in a 
traffic accident in February 1996, sustaining neck and back 
injuries.  In February 1997, an orthopedic surgeon opined 
that the veteran was physically impaired from maintaining his 
active duty status with the National Guard because of the 
arthritic condition in his lumbar spine.  

The veteran was afforded a VA examination in April 1998.  
Examination showed that the veteran was quite agitated and 
angry.  He stated that he had been under a lot of stress.  He 
had had problems sleeping at night for 15 years.  He 
described difficulty concentrating with hypervigilance and 
exaggerated startle response.  He had restricted range of 
affect and was unable to have love feelings.  He stated that 
he did not socialize, and that he isolated himself, staying 
in the house.  Examination showed that the veteran was alert, 
fairly neat in appearance, and quite angry because he lost 
his job, and VA discontinued the program in Wooster where he 
was seeing a psychologist for PTSD.  He stated that his wife 
insisted that he should be in the program again as he was 
feeling better before.  His mood was depressed.  He denied 
any suicidal or homicidal ideation.  His affect was 
appropriate.  He denied any hallucinations, but stated that 
he felt people were out to get him.  He was oriented as to 
time, place, and person.  His memory for recent and remote 
events was fair.  His general fund of knowledge was fairly 
good.  His judgment and insight were fair.  Diagnoses on Axis 
I were PTSD, and alcohol and tobacco dependence.  He had a 
current GAF (Global Assessment of Functioning Scale) of 50, 
which had been 65 in the past.  

The veteran claimed service connection for PTSD in July 1998.  

The veteran's wife submitted a statement dated November 1998.  
She wrote how the veteran's symptoms had worsened recently, 
and that the veteran had increased symptoms of anger.  

The veteran was afforded a VA examination in May 1999.  He 
stated that he had worked for the National Guard as a medic 
for 30 years, and retired in January 1998.  He stated that he 
had been separated for the past 2 years because of difficulty 
with his PTSD.  He stated that he was very nervous and 
anxious and had been depressed.  He indicated that he had 
difficulty falling and staying asleep, and got very angry and 
irritable all the time.  He indicated that he had difficulty 
concentrating, and had an exaggerated startle response, 
jumping whenever he heard any noise.  He indicated that he 
had hypervigilance.  He had feeling of detachment from 
others, and did not trust people.  Examination showed that 
the veteran was alert, fairly neat in appearance, 
cooperative, talked coherently and relevantly, and was quite 
anxious and nervous.  His mood was depressed, and he denied 
any suicidal or homicidal ideation.  His affect was 
appropriate, and he denied any hallucinations, but stated 
that he did not trust people.  He was oriented to time, 
place, and person.  His memory for recent and remote events 
was fair.  His judgment and insight were fair.  The examiner 
stated that the veteran was capable of managing his benefits.  
Diagnosis on Axis I was PTSD with depression and anxiety, and 
tobacco dependence.  Diagnosis on Axis III was history of 
diabetes mellitus, cancer of the urinary bladder, and status 
post surgery of cancer of the urinary bladder.  The veteran's 
GAF was 50, current and past.  Under assessment, the examiner 
wrote that the veteran had the classic symptoms of PTSD.  

In a March 2001 letter, a VA physician, and director of the 
Center for Stress Recovery, wrote that the veteran suffered 
due to his PTSD, and that his marriage had suffered because 
of his PTSD.  He wrote that the veteran had nightmares once 
or twice a week and isolated himself from the family.  He 
wrote that the veteran lived in a rural setting away from the 
city hustle and bustle, and had recently quit his part time 
job with the Indiana Handicap Rehabilitation Service Center 
due to his problem with increasing PTSD symptoms, including 
an inability to control his anger and getting into a pushing 
match with one of his co-workers.  He noted that the veteran 
had spent a lot of time alone in the woods to get away from 
pressures in his life, and that the veteran reported that he 
felt safe when he was alone with nature.  He noted that the 
veteran was on the waiting list for participation in the 
Residential Treatment program, and declined the admissions 
for various reasons, including the fact that he felt he could 
not tolerate being confined for 10 weeks in the Medical 
Center.  It was noted that the veteran had completed a 16 
week intensive outpatient program 2 years prior.  Current GAF 
was 40, and in the past year had been 45.  It was noted that 
the veteran was currently in the outpatient treatment program 
in individual therapy and in an outpatient evening group with 
a social worker.  

The veteran was afforded a hearing before a Board member via 
a video conference hearing in August 2001, a transcript of 
which has been associated with the claims folder.  He 
testified that he started PTSD treatment in 1996, and then 
went to the VA hospital in 1998.  It was noted that the 
veteran had recently quit a part-time job with the Indiana 
Handicap Rehabilitation Services due to the problems with his 
increased symptoms.  The veteran stated that he last worked 
in August of last year.  He testified that his psychologist 
and psychiatrist told him that it would be better for him not 
to enter the work area where his condition could flare up 
again.  He testified that he was taking medication for his 
psychiatric condition.  He stated that he had worked for the 
Ohio National Guard as a mechanic for 26 years after service.  

At the veteran's hearing, he also submitted VA treatment 
records from April 1998 to August 2001, and waived RO 
consideration of those records.  The records show that the 
veteran received individual and group therapy during this 
time, and was also prescribed various antidepressants.  In 
April 1998, the veteran's GAF was 40.  In November 1998, the 
veteran reported that the psychological medication was 
helping him deal with all of his stressors more effectively.  
He stated that he had not had a major panic attack.  The 
examiner's impression was PTSD with panic attacks.  In 
September 1998, the examiner noted that the veteran's PTSD 
had improved from August 1998.  

At the veteran's hearing, he submitted a psychological 
evaluation from April 1996, and waived RO consideration of 
the evaluation.  


Analysis

Regarding the veteran's claim challenging the propriety of 
the initial 30 percent rating for PTSD, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and provided an opportunity to submit such evidence.  
Moreover, VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim.  
He has been examined twice by the VA in connection with his 
claim and has not identified any additional, relevant 
evidence that has not been requested or obtained.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  See generally, Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. § 3.156 
(a).  As all VCAA notice requirements have been met, the 
veteran is not prejudiced by appellate review at this time 
without further RO adjudication after enactment of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial 30 percent rating assigned 
following the grant of service connection for PTSD in July 
1998, effective February 2, 1998.  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2000).  As the veteran's claim was received in July 
1998, the regulations pertaining to rating psychiatric 
disabilities as revised effective from November 7, 1996 are 
for application in this case. The revised regulations are 
cited, in pertinent part, below:

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The veteran does not meet all the criteria for a 50 percent 
rating for PTSD.  For example, the evidence does not show 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, or impaired abstract thinking.  However, the 
examiner at the veteran's April 1998 and May 1999 VA 
examinations provided a GAF of 50 for the veteran.  According 
to the Fourth Volume of the Diagnostic and Statistical Manual 
(DSM-IV), a GAF score of between 41 and 50 means that the 
veteran has either serious symptoms or serious difficulty in 
social, occupational, or school functioning.  The veteran has 
described having panic attacks, and was diagnosed by a VA 
physician in November 1998 (in an outpatient treatment 
record) with PTSD with panic attacks.  Also, the evidence 
shows that the veteran has disturbances of motivation and 
mood, as well as difficulty in establishing and maintaining 
effective work and social relationships.  Accordingly, 
pursuant to 38 U.S.C.A. § 5107 (b), the evidence shows that 
when the veteran is granted the benefit of the doubt, his 
manifestations probably approximate the criteria for a 50 
percent rating for PTSD.  

Regarding the criteria for a 70 percent rating, the veteran 
does not meet the majority of the criteria.  The veteran 
denied having suicidal ideation at his April 1998 and May 
1999 VA examinations.  Regarding personal appearance and 
hygiene, he was described as fairly neat at the examinations, 
and regarding his speech being illogical or irrelevant, the 
examiner at the May 1999 VA examination indicated that the 
veteran talked coherently.  The evidence does not show 
obsessional rituals or spatial disorientation.  While the 
evidence shows that the veteran has panic attacks, the 
evidence does not show near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  It is true that the veteran's 
wife has described impaired impulse control, with unprovoked 
irritability on the part of the veteran.  Also, the evidence 
shows to some degree an inability to establish and maintain 
effective relationships (at the veteran's April 1998 VA 
examination, he stated that he did not socialize and that he 
isolated himself, staying in the house).  

Regarding difficulty in adapting to stressful circumstances, 
a VA physician commented in a March 2001 letter that the 
veteran had quit his part-time job due to his increasing PTSD 
symptoms.  However, the veteran reported at his August 2001 
hearing that he had worked for the Ohio National Guard for 26 
years after service as a mechanic.  It is noted that the 
veteran was found impaired from maintaining his active duty 
status with the National Guard in February 1997 because of an 
arthritic condition in his lumbar spine, with no mention 
being made of PTSD.  Also, while the veteran had a GAF score 
of 40 in March 2001, indicating some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood, his GAF scores at his VA examinations in 
April 1998 and May 1999 were both 50.  Thus, while there is 
some evidence showing difficulty in adapting to stressful 
circumstances and difficulty in establishing and maintaining 
effective relationships, on balance, the totality of the 
evidence is against a finding of a 70 percent rating for 
PTSD.

Based on the foregoing, the veteran's initial rating for his 
PTSD is increased to 50 percent for the entire rating period 
from the grant of service connection to the present.  
38 C.F.R. § §4.7, 4.126, 4.130, Diagnostic Code 9411 (2000).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization, or marked interference with 
employment.  There are no unusual manifestations regarding 
the veteran's disability.  

Certainly, the veteran's disability has consequences with 
regard to his employment, but the disability does not have 
unusual manifestations and does not affect employment in ways 
that are not already taken into account under the provisions 
of the rating schedule.  It is important to note that, under 
the provisions of 38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

In this determination, consideration has been given to the 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.

ORDER

Entitlement to an initial 50 percent evaluation for PTSD is 
granted for the entire rating period.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 


